Citation Nr: 0407987	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  94-47 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound to the left forearm, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and C.B., M.D.


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from October 1958 to February 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  

The Board's issued a decision in September 1996 decision 
which was appealed to the United States Court of Appeals for 
Veterans Claims (Court), and in a March 1998 Order, that 
Board decision was vacated and the case returned to the Board 
for readjudication to consider both old and new rating 
criteria.  In September 1998, the Board remanded the case to 
the RO for additional development, and the Board issued a 
decision in February 1999.  That decision was also appealed 
to the Court and in a March 2001 Order, the Court vacated the 
Board's February 1999 decision and remanded the case to the 
Board for readjudication.  The Board remanded the case again 
to the RO in August 2003 for additional development.  That 
development has been completed, and the claim is once again 
before the Board for appellate review.  


FINDING OF FACT

Residuals of a gunshot wound to the left forearm are not are 
not characterized by moderate loss of deep fascia, muscle 
substance, or positive impairment when compared with the 
right forearm on tests of strength and endurance.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for residuals of a gunshot wound to the left forearm have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.57, 4.59, 4.73, 
Diagnostic Code 5307 (1994 & 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. §  5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in an August 1994 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in an October 1994 statement of the case and 
supplemental statements of the case issued in September 1998 
and September 2003, the RO notified the veteran of 
regulations pertinent to increased rating claims, informed 
him of the reasons why his claim had been denied, and 
provided him additional opportunities to present evidence and 
argument in support of his claim.  

In a November 2003 letter, the veteran was informed of VA's 
duty to obtain evidence on his behalf.  The veteran was 
notified that VA would obtain all relevant service medical 
records, VA medical records, and reports of examinations or 
treatment at non-VA facilities authorized by VA.  In 
addition, VA would request other relevant records held by any 
Federal agency or department.  In turn, the veteran was 
informed of his duty to provide VA with enough information to 
identify and locate other existing records, i.e., names of 
persons, agencies, or companies that hold relevant medical 
records, addresses of these individuals, and the dates that 
such treatment was received. 

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  VA outpatient treatment records have been received, 
as have private medical reports.  In addition, the veteran 
was provided with VA examinations in July 1994, August 2002, 
and December 2002. 

The Board notes that the Court in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
In the present case, veteran filed his increased rating claim 
in February 1994 and the RO issued its rating decision in 
August 1994.  The veteran was not provided notice of the VCAA 
and VA's duty to assist him in the development of his claim 
until November 2003, after the initial adjudication of his 
claim.  

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that the Pelegrini decision is incorrect as it applies to 
cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying his 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, supra.  On the 
other hand, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id.  ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, supra.  Similarly, a claimant is 
not compelled under 38 U.S.C. § 5108 to proffer new and 
material evidence simply because an AOJ decision is appealed 
to the Board.  Rather, it is only after a decision of either 
the AOJ or the Board becomes final that a claimant has to 
surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in November 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and the 
November 2003 supplemental statement of the case provided to 
the veteran.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant. 

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those stated at the October 2001 hearing before the 
undersigned; lay statements; private medical reports; and VA 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
it is not required to discuss each and every piece of 
evidence in a case.  The relevant evidence including that 
submitted by the veteran will be summarized where 
appropriate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2003).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2003).  Finally, in 
cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

The Court has held that evaluation of a service-connected 
disability involving a joint that may be rated on limitation 
of motion requires adequate consideration of functional loss 
due to pain under 38 C.F.R. § 4.40 (2003) and functional loss 
due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. § 4.45 (2003).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40 
(2003).  

The veteran is currently assigned a 10 percent disability 
rating for residuals of a gunshot wound to the left forearm 
under the provisions of 38 C.F.R. § 4.73, Diagnostic Code 
5307 (1994 & 2003).  He contends that his left forearm muscle 
injury is more disabling than currently evaluated and he has 
appealed for an increased rating.  

During the course of this appeal, VA issued new regulations 
for the evaluation of muscle injuries.  See 62 Fed. Reg. 
30235-30240 (June 2, 1997).  Accordingly, the Board will 
review both the "old" and "new" rating criteria to 
determine the proper evaluation for the veteran's disability.  
VA's Office of General Counsel has determined that the 
amended rating criteria, if favorable to the claim, can be 
applied only for periods from and after the effective date of 
the regulatory change.  See VAOPGCPREC 3-00; see also Rhodan 
v. West, 12 Vet. App. 55, 57 (1998) (effective date rule 
prevents the application of a later, liberalizing law to a 
veteran's claim prior to the effective date of the 
liberalizing law).  As demonstrated below, for purposes of 
this appeal, neither version of the regulations is more 
favorable to the veteran.

Under prior law, Diagnostic Code 5307 contemplated a 10 
percent disability rating for moderate muscle injury to 
Muscle Group VII (affecting flexion of wrist and fingers) of 
the dominant hand.  A 30 percent disability rating was 
assigned for moderately severe muscle injury to Muscle Group 
VII.  A 40 percent disability rating was warranted for severe 
muscle injury to Muscle Group VII.  See 38 C.F.R. § 4.73 
(1994).  

Guidance was provided under the rating schedule for 
evaluating muscle disabilities as slight, moderate, 
moderately severe, or severe.  38 C.F.R. § 4.56 (1994).  
Moderate disability of muscles resulted from through and 
through or deep penetrating wounds with residuals of 
debridement or prolonged infection and was characterized by 
moderate loss of deep fascia or muscle substance; impairment 
of muscle tonus; and of definite weakness or fatigue in 
comparative tests.  38 C.F.R. § 4.56(b).  Moderately severe 
disability of muscles resulted from a through and through or 
deep penetrating wound with debridement, prolonged infection, 
sloughing of soft parts, or intermuscular cicatrization, and 
was characterized by moderate loss of deep fascia or muscle 
substance, or moderate loss of normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance of muscle groups involved give positive evidence of 
marked or moderately severe loss.  38 C.F.R. § 4.56(c).

Severe disability of muscles resulted from through and 
through or deep penetrating wound with extensive debridement, 
prolonged infection, sloughing of soft parts, and 
intermuscular binding and cicatrization.  It required ragged, 
depressed and adherent scars; moderate or extensive loss of 
deep fascia or muscle substance or soft flabby muscles in the 
wound area; and severe impairment on tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side.  38 C.F.R. 
§ 4.56(d).  If present, the following are also signs of 
severe muscle disability: (a) adhesion of the scar to one of 
the long bones; (b) atrophy of muscle groups not in the track 
of the missile; or (c) induration or atrophy of an entire 
muscle following simple piercing by a projectile.  Id.

Under the revised version of Diagnostic Code 5307, the 
schedular criteria contemplate a 10 percent disability rating 
for moderate muscle injury to Muscle Group VII (flexion of 
wrist and fingers) of the dominant hand.  A 30 percent 
disability rating is assigned for moderately severe muscle 
injury to Muscle Group VII.  A 40 percent disability rating 
is warranted for severe muscle injury to Muscle Group VII.  
See 38 C.F.R. § 4.73 (2003).  

Guidance is given under the rating schedule for evaluating 
muscle disabilities as slight, moderate, moderately severe, 
or severe.  38 C.F.R. § 4.56 (2003).  The cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).  Slight disability of muscles results from a simple 
wound with no debridement or infection and includes objective 
findings such as a minimal scar; no evidence of fascial 
defect, atrophy, or impaired tonus; no retained metallic 
fragments; and no impairment of function.  38 C.F.R. 
§ 4.56(d)(1).  Moderate disability of muscles results from a 
through and through or deep penetrating wound with residuals 
of debridement or prolonged infection and is characterized by 
some loss of deep fascia or muscle substance; impairment of 
muscle tonus; and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. § 
4.56(d)(2).

Moderately severe disability of muscles results from through 
and through or deep penetrating wound with debridement, 
prolonged infection, sloughing of soft parts, and 
intermuscular scarring.  It requires indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).  Severe disability of the muscles results from 
through and through or deep penetrating wound with extensive 
debridement, prolonged infection, sloughing of soft parts, 
and intermuscular scarring and binding.  It requires ragged, 
depressed and adherent scars; loss of deep fascia or muscle 
substance or soft flabby muscles in the wound area; and 
severe impairment on tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side.  38 C.F.R. § 4.56(d)(4).  If present, 
the following are also signs of severe muscle disability: (a) 
X-ray evidence of minute multiple scattered foreign bodies; 
(b) adhesion of the scar; (c) diminished muscle excitability 
on electrodiagnostic tests; (d) visible or measurable 
atrophy; (e) adaptive contraction of an opposing group of 
muscles; (f) atrophy of muscle groups not in the track of the 
missile; or (g) induration or atrophy of an entire muscle 
following simple piercing by a projectile.  Id.

A separate diagnostic code that may be for application in the 
present case is 38 C.F.R. § 4.124a, Diagnostic Code 8616.  
Under that code, a 10 percent disability rating is assigned 
for mild incomplete paralysis of the ulnar nerve.  A 30 
percent evaluation is assigned in cases of moderate 
incomplete paralysis.  Finally, a 40 percent evaluation is 
warranted when there is severe incomplete paralysis of the 
ulnar nerve of the major hand.  The term "incomplete 
paralysis," indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, 
Diagnostic Code 8616 (2003).

Complete paralysis of the ulnar nerve is indicated when there 
is "griffin claw" deformity, due to flexor contraction of 
ring and little fingers, atrophy very marked in dorsal 
interspace and thenar and hypothenar eminences; loss of 
extension of right and little fingers cannot spread the 
fingers (or reverse), cannot adduct the thumb; flexion of 
wrist weakened.  Id.

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56 (2003).  For compensable 
muscle group injuries which are in the same anatomical 
region, but do not act on the same joint, the evaluation for 
the most severely injured muscle group will be increased one 
level and used as the combined evaluation for the affected 
muscle groups.  38 C.F.R. § 4.55(e) (2003).  The Board 
observes further that a muscle injury rating will not be 
combined with a peripheral nerve paralysis rating of the same 
body part, unless the injuries affect entirely different 
functions.  See 38 C.F.R. § 4.55(a) (2003).  

Service medical records reflect that the veteran sustained an 
accidental self-inflicted 45-caliber gunshot wound to the 
left forearm on November 12, 1960.  A physical examination of 
the veteran revealed two open wounds on the flexor surface.  
The wound of entrance was two cm. in diameter and just 
inferior to the medial humeral condyle.  The exit wound was 
21/2 cm. on the volar aspect of the left forearm and 6 inches 
further distally.  There was no crepitus and no peripheral 
evidence of artery or nerve involvement.  Admission blood 
count was within normal limits and X-rays showed no evidence 
of bony involvement of the left forearm.  A debridement of 
the two wounds was performed and the wounds were left open.  
The immediate post-operative course was uneventful and 
approximately one week later, the wounds were found to be 
clean and the patient afebrile.  The wounds were then closed.  
On November 25, 1960, the long-arm posterior splint was 
removed and the veteran began range of motion exercises.  
After the sutures were removed and range of motion returned, 
the veteran was discharged from hospitalization.  The veteran 
was ultimately diagnosed with a gunshot wound to the left 
forearm with no artery, nerve, or bone involvement.  

The veteran underwent a VA examination in October 1971.  At 
that time the veteran's left handgrip was reported to be 95 
pounds as compared to 100 pounds on the right.  He was able 
to pick up a paper clip and a straight pin with either hand.  
He could hold a piece of paper tightly between the thumb and 
forefinger of either hand.  Entry and exit wound scars were 
noted to be nonadherent and nonpainful.  Active range of 
motion of all joints of the upper extremities as well as 
strength of the upper extremities was within normal limits.  
Sensation of the upper extremities was intact.  Girth 
measurement of the upper extremities was equal.  There was no 
pain to palpation over the left forearm.  

A June 1994 treatment report noted the veteran's complaints 
of decreased sensation over the medial two fingers of the 
left upper extremity.  He indicated that he had been shot in 
the left forearm and had no residuals or sequelae for 30 
years.  He denied loss of function, stating that he was able 
to perform hobbies such as car repair.  The examiner 
indicated that the veteran may have possible left ulnar 
sensory neuropathy.  A nerve conduction study revealed no 
electrodiagnostic evidence of a left upper extremity 
radiculopathy, plexopathy, or mononeuropathy.  

At his July 1994 VA neurological examination, it was noted 
that the veteran was left-handed.  At that time, he 
complained of numbness in his left fingers and stated that he 
had difficultly writing.  He also reported that his right 
hand felt numb on occasion as well.  A neurological 
examination of the veteran's left arm revealed no twitching 
of the muscles or vesiculations.  Some loss of muscle bulk 
was observed in the left forearm and the veteran's grip was 
slightly diminished, approximately 40 percent in the left 
hand and 50 percent in the right.  Upon sensory examination, 
the veteran stated that he had slightly decreased sensation 
to pinprick and light touch to third and fourth fingers on 
the left hand.  Reflexes were symmetrical and there was 
slight objective weakness of the left grip when squeezing the 
hands.  Range of motion testing and nerve conductions were 
normal.  Ultimately, the veteran was diagnosed with a history 
of sensory neuropathy in ulnar nerve distribution, mostly 
involving the third, fourth, and fifth fingers of the left 
hand, not found on EMG.  Etiology was undetermined.  

At a July 1994 VA muscular examination, normal fist, thumb, 
and wrist range of motion was observed.  X-rays of the left 
forearm were normal, with no signs of any metal parts.  The 
veteran was diagnosed with status-post gunshot wound to the 
left forearm on the posterior side without hand or wrist 
limitation of motion, or neurological injury.  

In an October 1999 medical opinion, C.N.B., M.D., asserted 
that both extensor and flexor muscle groups had been affected 
by the veteran's gunshot wound to the left forearm.  Dr. B. 
opined that the veteran had muscle loss from the initial 
debridement and resultant scarring.  He also indicated that 
the veteran had neurologic dysfunction as documented by other 
neurologists.  He indicated that the dysfunction occurred at 
the elbow and in the ulnar nerve, and was most likely due to 
either the initial injury, causing a subclinical loss of 
function which over the years became a clinical problem due 
to the chronic degenerative process, or due to continued 
scarring in the region causing some ulnar nerve entrapment.  
Dr. B. opined that either cause was directly related to the 
in-service gunshot injury.  Finally, Dr. B. stated that both 
the flexor and extensor muscle groups were involved due to 
the large nature of the initial injury (6 inches) and the 
involvement of both the medial and lateral aspects of the 
arm.  

At the veteran's October 2001 personal hearing, Dr. B. 
modified his October 1999 opinion and stated that Muscle 
Groups VII and IX were affected by the veteran's gunshot 
wound, and not Muscle Groups VII and VIII, as he had 
previously stated.  He asserted that the veteran's in-service 
gunshot wound had injured the flexor muscle group, as well as 
the ulnar nerve.  In sum, he stated that the veteran had 
ulnar nerve numbness and partial paralysis, as well as flexor 
muscle weakness.  Dr. B. further stated that there was mild 
to moderate hypothenar atrophy in the left hand.  

During the hearing, the veteran described left hand numbness 
that Dr. B. attributed to built up scarring.  Dr. B. asserted 
that the involvement of Muscle Group IX was secondary to the 
veteran's in-service injury in that it did not develop until 
later.  He asserted that over time, the scarring had caused 
some problems in the ulnar nerve so that the veteran had 
distal peripheral neuropathy from nerve involvement, 
affecting Muscle Group IX in the hand.  He denied dysfunction 
in Muscle Group VIII.  The veteran stated that he had not 
received current treatment for his left arm injury and 
asserted that he took aspirin for the numbness. 

At his August 2002 VA neurological examination, the veteran 
complained of difficulty opening and closing his left hand.  
It was noted that he was left-hand dominant.  The examiner 
further noted that he was able to dress himself, cut up food, 
feed himself, manage in the bathroom, and lift 20 pounds with 
his left arm and 35 pounds with the right.  Upon neurological 
examination, the veteran's muscle groups exhibited normal 
strength, and tone and coordination were intact.  Reflexes 
were symmetric with the exception of left triceps reflex, 
which was diminished.  Sensory examination revealed decreased 
pinprick in the third digit of the left hand on both the 
dorsal and flexor surface.  The examiner opined that the 
apparent neurologic difficulty consisted of reflex changes in 
the triceps and decreased sensation in digit three of the 
left arm, suggesting cervical nerve root lesion at C7 left.  
There was no clinical evidence to support nerve injury in the 
left arm secondary to gunshot wound.  And EMG of the left 
upper extremity was normal, as was a CT scan.  

At his August 2002 VA orthopedic and muscle examination, the 
veteran complained of fingertip numbness with weakness, as 
well as difficulty opening and closing his hand.  He 
indicated that his left hand ached in cold, damp weather, and 
that it was difficult for him to button his own shirts.  Upon 
examination, the veteran's left forearm appeared normal 
without any deformity or swelling.  There was also no atrophy 
or tenderness.  Left elbow motion was full in all directions, 
and power was strong against resistance.  There was no 
weakness of movement, fatigue, or coordination.  Questions of 
functional loss and even the flare-up did not arise due to a 
lack of flare-up history.  Left wrist motion was full in all 
directions without any weakness and there was no evidence of 
incoordination or functional loss.  An examination of the 
muscles revealed two scars on the left forearm.  One scar was 
located in the proximal part of the forearm on the ulnar 
side, involving the area of Muscle Group VII.  The second was 
also in the area of Muscle Group VII.  There was no evidence 
of any other muscle group involvement from the nature and 
location of the wounds.  X-rays of the left forearm were 
normal.  No "cardinal signs" of muscle injury was observed, 
such as loss of power or weakness, and there was no evidence 
of diminished fatigue threshold during the examination.  The 
examiner found no evidence of fatigue, pain, impairment of 
coordination, or uncertainty of movement in the left arm when 
compared to the right.  Ultimately, the veteran was diagnosed 
a history of accidental bullet injury to the left forearm.  
The examiner determined that, from the location of the 
injury, only Muscle Group VII had been involved.  

A December 2002 VA examination report noted minimal left hand 
grip weakness.  Otherwise, power in the other muscle groups 
of the left upper arm, shoulder, right upper extremity, and 
both lower extremities were within normal range.  No obvious 
atrophy, fasciculation, or tremor was observed.  In addition, 
no typical fibromyalgia tender points were elicited, and no 
swelling, tenderness, or redness of the joints was seen.   

Applying the above criteria to the facts in this case, the 
Board finds that a rating in excess of 10 percent is not 
warranted for residuals of a gunshot wound to the left 
forearm.  

In reaching this decision, the Board finds that an evaluation 
in excess of 10 percent is not warranted under Diagnostic 
Code 5307, as there is no medical evidence of "moderately 
severe" muscle injury involving Muscle Group VII.  The 
injury to the veteran's left forearm involved a through and 
through wound to the left forearm, with no subsequent artery, 
nerve, or bone involvement.  As outlined above, the veteran's 
complaints include decreased sensation and weakness in the 
left fingers, as well as difficulty opening and closing the 
left hand.  However, residuals from the gunshot wound injury 
appear to be no more than moderate in nature.  For example, 
in June 1994, the veteran denied loss of function and 
indicated that he had not been kept from his hobbies, such as 
car repair.  In July 1994, fist, thumb, and wrist range of 
motion was normal in the left hand.  In addition, in August 
2002, the veteran was reportedly able to dress himself, cut 
up his food, feed himself, and manage in the bathroom.  He 
was also able to lift 20 pounds with his left arm.  

Moreover, the June 1994 examiner found no electrodiagnostic 
evidence of left upper extremity radiculopathy, plexopathy, 
or mononeuropathy.  In July 1994, while some loss of muscle 
bulk was observed in the left forearm and the veteran's grip 
was slightly diminished, approximately 40 percent in the left 
and 50 percent in the right, only "slight" objective 
weakness was observed and range of motion was normal.  In 
addition, nerve conduction was within normal limits.  In 
August 2002, a neurological examination revealed normal 
strength for all the veteran's muscle groups.  The examiner 
commented that there was no evidence to support nerve injury 
in the left arm secondary to a gunshot wound.  Moreover, a 
second August 2002 VA examiner asserted that the veteran's 
left arm exhibited no weakness of movement, fatigue, or 
incoordination.  There was also no evidence of any other 
muscle group involvement as observed from the nature of the 
wound.  The examiner further found that there were no 
"cardinal signs" of muscle injury, such as loss of power or 
weakness.  He asserted that only Muscle Group VII was 
involved in the injury.  

While Dr. B., in October 1999 and October 2001 indicated that 
the veteran's disability involved two muscle groups, such a 
finding is not corroborated by the other medical evidence of 
record.  He maintained that the initial wound included 
debridement and resultant scarring and had affected Muscle 
Groups VII and IX.  However, the August 2002 VA examiner 
asserted that there was no evidence that any muscle group, 
other than VII, had been affected by the veteran's injury.  
After a careful review of the record, the Board finds that 
the VA examiner's opinion is consistent with the remaining 
evidence of record including that documenting the initial 
injury, initial post-service VA examination, and examination 
of the veteran's left forearm over the years, and which 
clearly indicates involvement of only one muscle group.  The 
VA examiner's opinion is thorough, based on extensive 
examination of the veteran, and review of the record.  Based 
on the foregoing discussion, the Board finds that the 
evidence does not demonstrate that more than Muscle Group VII 
is involved and such evidence does not show a moderately 
severe muscle injury involving Muscle Group VII.

Finally, the Board has considered whether an increased 
evaluation could be afforded the veteran under other 
potentially applicable diagnostic codes.  Limitation of 
motion for the elbow is rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5206, 5207, 5208, 5213 (2003).  However, as 
set forth above, the medical evidence does not show objective 
evidence of limitation of motion of the left forearm and 
elbow or pain and weakness with additional functional loss 
due to the service-connected disability at issue.  See also 
38 C.F.R. §§ 4.40, 4.59 (2003)

The Board has also considered the veteran's disability under 
38 C.F.R. § 4.124a, Diagnostic Code 8616.  However, a rating 
in excess of 10 percent is not warranted as there is no 
evidence of moderate incomplete paralysis of the ulnar nerve.  
The veteran's service medical records indicate that the 
gunshot wound had no nerve involvement.  In addition, in July 
1994, nerve conductions were within normal limits.  Moreover, 
in August 2002, the examiner opined that there was no 
clinical evidence to support nerve injury in the left arm 
secondary to a gunshot wound which despite Dr. B's opinion 
regarding nerve damage, is again consistent with the record, 
well-reasoned and supported by the other evidence of record.  
Accordingly, the Board accords such opinion greater probative 
weight in this case.  The Board concludes that an increased 
rating is not warranted under Diagnostic Code 8616 or any 
other pertinent codes pertaining to peripheral nerve injury.  

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
residuals of a gunshot wound to the left forearm.  
Accordingly, there is not an approximate balance of positive 
and negative evidence to which the benefit-of-the-doubt 
standard applies.

C.  Extraschedular consideration

In the September 1998 statement of the case, the RO concluded 
that an extraschedular evaluation was not warranted for the 
veteran's service-connected residuals of gunshot wound to the 
left forearm.  Since this matter has been adjudicated by the 
RO, the Board will consider the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2003).  See also VAOPGCPREC 6-96.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. 3.321(b)(1) 
(2002); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  The 
veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful. 

The veteran has not indicated, nor has he presented evidence 
to support the premise, that his left forearm disability has 
resulted in marked interference with employment so as to 
render impracticable the application of the regular schedular 
standards.  In addition, the veteran has not presented 
evidence to show that he has been hospitalized after service 
due to his left forearm.  Instead, in June 1994, he indicated 
that his gunshot wound had not had any residuals or sequelae 
for 30 years following service.  While the veteran has 
asserted that his disability causes pain and impairment, such 
impairment is contemplated in the disability rating that has 
been assigned.  Loss of industrial capacity is the principal 
factor in assigning schedular disability ratings.  See 
38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board has been unable to identify any other factor consistent 
with an exceptional or unusual disability picture, and the 
veteran has pointed to none.

In short, the veteran's service-connected residuals of a 
gunshot wound to the left forearm does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2003).  
Accordingly, an extraschedular evaluation is not warranted.


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of a gunshot wound to the left forearm is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



